Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 06/02/2022.  In the instant amendment, claims 1, 2, 5 and 10 were amended; claim 11 was cancelled; claims 1 and 10 are independent claims. Claims 1-10 are pending in this application. THIS ACTION IS MADE FINAL. 

Response to Arguments
The claim objection to claims 2, 5 and 11 are withdrawn. 
The 35 U.S.C. 112(b)/35 U.S.C. 112(pre-AIA ), second paragraph rejection has been withdrawn for claim 11 as per amendment filed 06/02/2022. 
The claim interpretation under 35 U.S.C. 112(f)/35 U.S.C., sixth paragraph has been maintained. 
Applicant’s argument in the instant Amendment, filed on 06/02/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues that on (pages 9-10): that the cited prior art fails to explicitly disclose or suggest "causing the communicator to transmit to the node connected to the relay device request message including the identifier corresponding to a communication device included in the plurality of communication devices of a transmission source of the message for requesting a public key which correspond to the communication device," and "causing the communicator to receive a response message including information on whether or not the public key is detected from among the distributed ledger, the response message including the public key when the public key is detected".
The Examiner respectfully disagrees with the applicants. Kunito discloses transmitting to a device [node] connected to a transmitting device [relay device] request message including an identifier corresponding to a device of a transmission source of the message for requesting a public key that corresponds to the device (See Kunito, [0014]-[0017], [0031]-[0032], [0072], [0082] and [0164]). Li discloses receiving a response that includes information on whether or not the public key is present in the blockchain [distributed ledger], the response including a public key when the public key is in the blockchain (see Li, [0010], [0013], [0023], [0025]-[0026]). 
Applicant’s arguments (page 10): Additionally, as to the dependent claims 2-9 the Applicant argues that the claims are dependent directly or indirectly from a respective one of the claims of independent claims 1 and 10 and are therefore distinguished from the cited art by virtue OR allowable at least based on their additionally recited patentable subject matter. 
The Examiner respectfully disagrees with the applicants. The Examiner respectfully submits that dependent claims 2-9 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to claims 2-9.
Therefore, in view of the above reasons, the Examiner maintains the rejection with the cited prior art references. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communicator configured to transmit and receive a message to and from the communication device (claim 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 2, dependent claim 2 is also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for the same reasons as independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (“Jang,” KIPO Translation of KR 10-2019-0086816) in view of Kunito et al (“Kunito,” US 20030115488 as disclosed in the IDS filed 04/01/2021) and further in view of Li et al (“Li,” WO2018214133 as disclosed in the IDS filed 04/01/2021). 

Regarding claim 1, Jang discloses a relay device in a communication system including a plurality of nodes having a distributed ledger function of storing identifiers of communication devices and a public key used for communication by the communication device in a distributed ledger to share the distributed ledger, (Jang, [0103], [0127], [0113], [0006], [0009], [0039]-[0040], [0049], describe a relay device in a communication system including a plurality of nodes having a distributed ledger function of storing identifiers of communication devices and a public key used for communication by the communication device in a distributed ledger to share the distributed ledger)
each of the plurality of communication devices coupled to any one of the nodes and the relay device coupled to any one of the nodes, (Jang, [0123], [0033], [0103], [0127] describe each of the plurality of communication devices coupled to any one of the nodes and the relay device coupled to any one of the nodes)
the relay device comprising: (Jang, [0103], [0127], describe the relay device)
a communicator configured to transmit and receive a message to and from any of the plurality of communication devices; (Jang, [0006]-[0008], [0031], [0033], [0036], describe a communicator configured to transmit and receive a message to and from any of the plurality of communication devices) and 
a processor configured to execute an authentication process, (Jang, [0034]-[0035], [0040]-[0045], describe a processor configured to execute an authentication process)
Jang fails to explicitly disclose the authentication process including causing the communicator to transmit to the node connected to the relay device request message including the identifier corresponding to the communication device included in the plurality of communication devices of a transmission source of the message for requesting a public key which corresponds to the communication device.  
However, in an analogous art, Kunito discloses the authentication process including causing the communicator to transmit to the node connected to the relay device request message including the identifier corresponding to the communication device included in the plurality of communication devices of a transmission source of the message for requesting a public key which corresponds to the communication device; and (Kunito, [0014]-[0017], [0031]-[0032], [0072], [0082], [0164] describe a processor configured to execute an authentication process, the authentication process including causing the communicator to transmit to the node connected to the relay device request message including the identifier corresponding to the communication device included in the plurality of communication devices of a transmission source of the message for requesting a public key which corresponds to the communication device) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kunito with the method and system of Jang to include the authentication process including causing the communicator to transmit to the node connected to the relay device request message including the identifier corresponding to the communication device included in the plurality of communication devices of a transmission source of the message for requesting a public key which corresponds to the communication device. One would have been motivated to provide a data transmission system in which a mediator is disposed in a communication path different from an data transmission path which authenticates a user of a transmitting device and checks the ability or the status of a receiving device thereby allowing even large-size data to be transmitted and received in a highly reliable fashion (Kunito, [0012]). 
Jang and Kunito fail to explicitly disclose causing the communicator to receive a response message including information on whether or not the public key is detected from among the distributed ledger, the response message including the public key when the public key is detected, and authenticate a signature included in the message with the public key when the public key is detected by the node; wherein the processor causes, when receiving a communication message including communication data to be transmitted to a second communication device by a first communication device, the processor to perform the authentication process for the communication message, and the processor causes, when the authentication process for the communication message is successful, the communicator transmits the communication message to the second communication device. 
However, in an analogous art, Li discloses causing the communicator to receive a response message including information on whether or not the public key is detected from among the distributed ledger, (Li, [0012], [0018] & [0024] describes causing the communicator to receive a response message including information on whether or not the public key is detected from among the distributed ledger)
the response message including the public key when the public key is detected, (Li, [0012], [0018] & [0024] describes the response message including the public key when the public key is detected)
and authenticate a signature included in the message with the public key when the public key is detected by the node; (Li, [0010], [0013], [0023], [0025]-[0026] describes and authenticate a signature included in the message with the public key when the public key is detected by the node)
wherein the processor causes, when receiving a communication message including communication data to be transmitted to a second communication device by a first communication device, (Li, [0090], [0115], [0167] describes wherein the processor causes, when receiving a communication message including communication data to be transmitted to a second communication device by a first communication device)
the processor to perform the authentication process for the communication message, (Li, [0169] describes the processor to perform the authentication process for the communication message)
and the processor causes, when the authentication process for the communication message is successful, (Li, [0111], describes and the processor causes, when the authentication process for the communication message is successful)
the communicator transmits the communication message to the second communication device, (Li, [0090], [0115], [0167] describes wherein the processor causes, when receiving a communication message including communication data to be transmitted to a second communication device by a first communication device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with the method and system of Jang and Kunito to include causing the communicator to receive a response message including information on whether or not the public key is detected from among the distributed ledger, the response message including the public key when the public key is detected, and authenticate a signature included in the message with the public key when the public key is detected by the node; wherein the processor causes, when receiving a communication message including communication data to be transmitted to a second communication device by a first communication device, the processor to perform the authentication process for the communication message, and the processor causes, when the authentication process for the communication message is successful, the communicator transmits the communication message to the second communication device. One would have been motivated to provide a blockchain-based FIDO authentication method and system (Li, [0001]). 

Regarding claim 2, Jang, Kunito and Li disclose the communication relay device according to claim 1. 
Kunito further discloses wherein the communicator receives from the first communication device a communication request message that requests the second communication device to permit communication, the communicator transmits to the second communication device the communication request message when the authentication is successful, the processor performs the authentication process when receiving a communication response message that is a response to the communication request message from the second communication device, (Kunito, [0014], [0017]-[0019], [0071]-[0074] describe wherein the communicator receives from the first communication device a communication request message that requests the second communication device to permit communication, the communicator transmits to the second communication device the communication request message when the authentication is successful, the processor performs the authentication when receiving a communication response message that is a response to the communication request message from the second communication device)
and the communicator transmits to the first communication device the communication response message when the authentication is successful (Kunito, [0014], [0017]-[0019], [0071]-[0074] describes and the communicator transmits to the first communication device the communication response message when the authentication is successful)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kunito with the method and system of Jang to include wherein the communicator receives from the first communication device a communication request message that requests the second communication device to permit communication, the communicator transmits to the second communication device the communication request message when the authentication is successful, the processor performs the authentication process when receiving a communication response message that is a response to the communication request message from the second communication device; and the communicator transmits to the first communication device the communication response message when the authentication is successful. One would have been motivated to provide a data transmission system in which a mediator is disposed in a communication path different from an data transmission path which authenticates a user of a transmitting device and checks the ability or the status of a receiving device thereby allowing even large-size data to be transmitted and received in a highly reliable fashion (Kunito, [0012]). 

Regarding claim 10, Jang discloses a non-transitory computer-readable storage medium storing a program that causes a processor included in a relay device in a communication system to execute a process, (Jang, [0103], [0127], describe a non-transitory computer-readable storage medium storing a program that causes a processor included in a relay device in a communication system to execute a process) 
the communication system including a plurality of nodes having a distributed ledger function of storing identifiers of a plurality of communication devices and a public key used for communication by the communication device in a distributed ledger to share the distributed ledger, (Jang, [0103], [0127], [0113], [0006], [0009], [0039]-[0040], [0049], describe the communication system including a plurality of nodes having a distributed ledger function of storing identifiers of a plurality of communication devices and a public key used for communication by the communication device in a distributed ledger to share the distributed ledger)
each of the plurality of communication devices coupled to any one of the nodes, (Jang, [0123], [0033], [0103], [0127] describe each of the plurality of communication devices coupled to any one of the nodes and the relay device coupled to any one of the nodes)
and the relay device coupled to any one of the nodes, (Jang, [0103], [0127], [0123] & [0033] describe and the relay device coupled to any one of the nodes)
the process comprising:
a transmission/reception process of transmitting and receiving a message to
and from any of the plurality of communication devices; (Jang, [0006]-[0008], [0031], [0033], [0036], describe a communicator configured to transmit and receive a message to and from any of the plurality of communication devices) and
Jang fails to explicitly disclose an authentication process including causing the communicator to transmit to the node connected to the relay device request message including the identifier corresponding to a communication device included in the plurality of communication devices of a transmission source of the message for requesting a public key which corresponds to the communication device. 
However, in an analogous art, Kunito discloses a an authentication process including causing the communicator to transmit to the node connected to the relay device request message including the identifier corresponding to a communication device included in the plurality of communication devices of a transmission source of the message for requesting a public key which corresponds to the communication device, (Kunito, [0014]-[0017], [0031]-[0032], [0072], [0082], [0164] describe an authentication process including causing the communicator to transmit to the node connected to the relay device request message including the identifier corresponding to a communication device included in the plurality of communication devices of a transmission source of the message for requesting a public key which corresponds to the communication device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kunito with the method and system of Jang to include an authentication process including causing the communicator to transmit to the node connected to the relay device request message including the identifier corresponding to a communication device included in the plurality of communication devices of a transmission source of the message for requesting a public key which corresponds to the communication device. One would have been motivated to provide a data transmission system in which a mediator is disposed in a communication path different from an data transmission path which authenticates a user of a transmitting device and checks the ability or the status of a receiving device thereby allowing even large-size data to be transmitted and received in a highly reliable fashion (Kunito, [0012]).
Jang and Kunito fail to explicitly disclose causing the communicator to receive a response message including information on whether or not the public key is detected from among the distributed ledger, the response message including the public key when the public key is detected, and authenticate a signature included in the message with the public key when the public key is detected by the node; a relay process of, when receiving a communication message including communication data to be transmitted to a second communication device by the first communication device, performing the authentication process for the communication message, and transmitting the communication message to the second communication device. 
However, in an analogous art, Li discloses causing the communicator to receive a response message including information on whether or not the public key is detected from among the distributed ledger, (Li, [0004], [0012]-[0013], [0018]-[0029] describes causing the communicator to receive a response message including information on whether or not the public key is detected from among the distributed ledger)
the response message including the public key when the public key is detected, (Li, [0004], [0012]-[0013], [0018]-[0029] describes causing the communicator to receive a response message including information on whether or not the public key is detected from among the distributed ledger) and 
authenticate a signature included in the message with the public key when the public key is detected by the node; (Li, [0010], [0013], [0023], [0025]-[0026] describes and authenticate a signature included in the message with the public key when the public key is detected by the node)
a relay process of, when receiving a communication message including communication data to be transmitted to a second communication device by the first communication device, (Li, [0090], [0115], [0167] describes wherein the processor causes, when receiving a communication message including communication data to be transmitted to a second communication device by a first communication device)
performing the authentication process for the communication message, and (Li, [0111], describes and the processor causes, when the authentication process for the communication message is successful)
transmitting the communication message to the second communication device, (Li, [0090], [0115], [0167] describes wherein the processor causes, when receiving a communication message including communication data to be transmitted to a second communication device by a first communication device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with the method and system of Jang and Kunito to include causing the communicator to receive a response message including information on whether or not the public key is detected from among the distributed ledger, the response message including the public key when the public key is detected, and authenticate a signature included in the message with the public key when the public key is detected by the node; a relay process of, when receiving a communication message including communication data to be transmitted to a second communication device by the first communication device, performing the authentication process for the communication message, and transmitting the communication message to the second communication device. One would have been motivated to provide a blockchain-based FIDO authentication method and system (Li, [0001]). 

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (“Jang,” KIPO Translation of KR 10-2019-0086816), Kunito et al (“Kunito,” US 2003115488) in view of Li et al (“Li,” WO2018213133) and further in view of Nakashima et al ("Nakashima," US 20060274748). 

Regarding claim 3, Jang, Kunito and Li disclose the communication relay device according to claim 2. 
Kunito further discloses when the authentication is successful, (Kunito, [0014], [0017]-[0019], [0071]-[0074], describes when the authentication is successful). 
Jang, Kunito and Li fail to explicitly disclose further comprising: a memory configured to store a communication management table that manages a reception permission state of whether or not the communication device permits reception of the communication message, wherein the processor updates to a state in which the first communication device permits reception of the communication message transmitted from the second communication device in the management table. 
However, in an analogous art, Nakashima discloses further comprising: a memory configured to store a communication management table that manages a reception permission state of whether or not the communication device permits reception of the communication message, wherein the processor updates to a state in which the first communication device permits reception of the communication message transmitted from the second communication device in the management table (Nakashima, [0019] & FIG 3 shows a memory that stores a communication management table that manages a reception permission state of whether or not the communication device permits reception of the communication message, wherein the processor updates to a state in which the first communication device permits reception of the communication message sent from the second communication device in the management table). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima with the method and system of Jang, Kunito and Li to include further comprising: a memory configured to store a communication management table that manages a reception permission state of whether or not the communication device permits reception of the communication message, wherein the processor updates to a state in which the first communication device permits reception of the communication message transmitted from the second communication device in the management table. One would have been motivated to transfer data from one device to another at high speed (Nakashima, [0003]). 
Regarding claim 4, Jang, Kunito, Li and Nakashima disclose the communication relay program according to claim 3. 
Kunito further discloses when the authentication is successful (Kunito, [0014], [0017]-[0019], [0071]-[0074], describes when the authentication is successful). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kunito with the method and system of Jang to include when the authentication is successful. One would have been motivated to provide a data transmission system in which a mediator is disposed in a communication path different from an data transmission path which authenticates a user of a transmitting device and checks the ability or the status of a receiving device thereby allowing even large-size data to be transmitted and received in a highly reliable fashion (Kunito, [0012]). 
Nakashima further discloses wherein the communication response message includes permission information indicating whether or not to permit the communication, and the processor updates to a state in which the second communication device permits reception of the communication message transmitted from the first communication device in the management table and the permission information indicates permission of the communication,  (Nakashima, [0016], [0019], [0022] & FIG 3 disclose wherein the communication response message includes permission information indicating whether or not to permit the communication and the processor updates to a state in which the second communication device permits reception of the communication message transmitted from the first communication device in the management table and the permission information indicates permission of the communication). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima with the method and system of Jang, Kunito and Li to include wherein the communication response message includes permission information indicating whether or not to permit the communication, and the processor updates to a state in which the second communication device permits reception of the communication message transmitted from the first communication device in the management table and the permission information indicates permission of the communication. One would have been motivated to transfer data from one device to another at high speed (Nakashima, [0003]). 

Regarding claim 7, Jang, Kunito, Li and Nakashima disclose the communication relay device according to claim 4. 
Kunito further discloses when the authentication is successful, (Kunito, [0014], [0017]-[0019], [0071]-[0074], describes when the authentication is successful). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kunito with the method and system of Jang to include when the authentication is successful. One would have been motivated to provide a data transmission system in which a mediator is disposed in a communication path different from an data transmission path which authenticates a user of a transmitting device and checks the ability or the status of a receiving device thereby allowing even large-size data to be transmitted and received in a highly reliable fashion (Kunito, [0012]). 
Nakashima further discloses wherein the processor performs a rejection reception process of performing the authentication process when receiving a rejection message that is a message transmitted from the first communication device to the second communication device and that notifies that reception of the communication message transmitted from the second communication device is rejected, (Nakashima, [0016], [0019]-[0020], [0022] & FIG 3 disclose wherein the processor performs a discard [rejection] reception process when receiving a discard message [rejection] message that is a message transmitted from the first communication device to the second communication device and that notifies that reception of the communication message transmitted from the second communication device is rejected). 
updating the communication management table to a state in which the first communication device does not permit reception of the communication message transmitted from the second communication device, and the communicator transmits the rejection message to the second communication device when updating the communication management table to a state in which the first communication device does not permit reception of the communication message transmitted from the second communication device, (Nakashima, [0016], [0019], [0022] & FIG 3 disclose changing [updating] the communication management table to a state in which the first communication device does not permit reception of the communication message transmitted from the second communication device and the communicator transmits the discard [rejection] message to the second communication device when changing [updating] the communication management table to a state in which the first communication device does not permit reception of the communication message sent from the second communication device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima with the method and system of Jang, Kunito and Li to include wherein the communication response message includes permission information indicating whether or not to permit the communication, and the processor updates to a state in which the second communication device permits reception of the communication message transmitted from the first communication device in the management table and the permission information indicates permission of the communication. One would have been motivated to transfer data from one device to another at high speed (Nakashima, [0003]). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (“Jang,” KIPO Translation of KR 10-2019-0086816), Kunito et al (“Kunito,” US 2003115488) in view of Li et al (“Li,” WO2018213133) and further in view of Kitani et al (“Kitani,” US 20070011262).  

Regarding claim 5, Jang, Kunito and Li disclose the communication relay device according to claim 1. 
Jang, Kunito and Li fail to explicitly disclose further comprising: a memory configured to store a control management table in which an identifier of the communication device is registered, wherein the processor performs a registration process of performing the authentication process upon receiving a registration request message that is a message transmitted when the communication device participates in the communication system and that includes an identifier of the communication device,  and registering an identifier of the communication device in the control management table when the authentication is successful.
However, in an analogous art, Kitani discloses further comprising: a memory configured to store a control management table in which an identifier of the communication device is registered, (Kitani, FIG 7 shows a control management table in which an identifier such as an IP address is registered)
wherein the processer performs a registration process of performing the authentication process upon receiving a registration request message that is a message transmitted when the communication device participates in the communication system and that includes an identifier of the communication device,  (Kitani, FIG 8 shows a processor performs a registration process of performing the authentication process  by authorizing transmission upon receiving a request message for registering an IP address that is a message transmitted when the communication device participates in the communication system and that includes an identifier of the communication device which is the IP address)
and registering an identifier of the communication device in the control management table when the authentication is successful (Kitani, FIG 8 shows and registering an IP address [identifier of the communication device] in the control management table when authentication is successful)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Kitani with the method and
system of Jang, Kunito and Li to include further comprising: a memory configured to store a control management table in which an identifier of the communication device is registered, wherein the processer performs a registration process of performing the authentication process upon receiving a registration request message that is a message transmitted when the communication device participates in the communication system and that includes an identifier of the communication device, and registering an identifier of the communication device in the control management table when the authentication is successful. One would have been motivated to control data transmission on a network (Kitani, [0002]). 

Regarding claim 6, Jang, Kunito, Li and Kitani disclose the communication relay device according to claim 5. 
Kitani further discloses wherein the control management table further stores a network address or a communication port or both to or from which the communication device transmits and receives a control message other than the communication message, and the registration request message includes the network address or the communication port or both; and in the registration process, the network address or the communication port or both are registered in the control management table when an identifier of the communication device is registered in the control management table (Kitani, FIG 7 shows a control management table with shared device information with identifying information and IP address for managing a communication device which an IP address and identifying information; FIG 8 shows and registering an IP address [identifier of the communication device] in the control management table when authentication is successful)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Kitani with the method and
system of Jang, Kunito and Li to include wherein the control management table further stores a network address or a communication port or both to or from which the communication device transmits and receives a control message other than the communication message, and the registration request message includes the network address or the communication port or both; and in the registration process, the network address or the communication port or both are registered in the control management table when an identifier of the communication device is registered in the control management table. One would have been motivated to control data transmission on a network (Kitani, [0002]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (“Jang,” KIPO Translation of KR 10-2019-0086816), Kunito et al (“Kunito,” US 2003115488) in view of Li et al (“Li,” WO2018213133) and further in view of Ueno et al ("Ueno," US 20100250951). 

Regarding claim 8, Jang, Kunito and Li disclose the communication relay device according to claim 2. 
Kunito and Li fail to explicitly disclose wherein the communication request message includes a common key that is used for communication between the first communication device and the second communication device and that is not used for communication other than communication between the first communication device and the second communication device.
However, in an analogous art, Ueno discloses wherein the communication request message includes a common key that is used for communication between the first communication device and the second communication device and that is not used for communication other than communication between the first communication device and the second communication device (Ueno, [0027] & [0388] describes wherein the communication request message include a common key that is used for communication between the first communication device and the second communication device and that is not used for communication other than communication between the first communication device and the second communication device). . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ueno with the method and system of Jang, Kunito and Li to include wherein the communication request message includes a common key that is used for communication between the first communication device and the second communication device and that is not used for communication other than communication between the first communication device and the second communication device. One would have been motivated to set a common key in a first apparatus and a second apparatus through a relay apparatus, wherein the first and second apparatuses perform processing according to a protocol including authentication between two apparatuses, sharing of a common key between the two apparatuses by using a cryptography technology, and processing for checking the validity of a common key setting process by using secret information for identifying the common key and communication log information between the two apparatuses (Ueno, [0001]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (“Jang,” KIPO Translation of KR 10-2019-0086816), Kunito et al (“Kunito,” US 2003115488) in view of Li et al (“Li,” WO2018213133) and further in view of Morita et al ("Morita," US 20160219051). 

Regarding claim 9, Jang, Kunito and Li disclose the communication relay device according to claim 1. 
Jang, Kunito and Li fail to explicitly disclose wherein the processor performs a discard process of discarding a received message, when authentication has failed in the authentication process. 
	However, in an analogous art, Morita discloses wherein the processor performs a discard process of discarding a received message, when authentication has failed in the authentication process (Morita, [0055] describes wherein the processor performs a discard process of discarding a received message, when authentication has failed in the authentication process). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Morita with the method and system of Jang, Kunito and Li to include wherein the processor performs a discard process of discarding a received message, when authentication has failed in the authentication process. One would have been motivated to detect when authentication fails and discarding a message from the system (Morita, [0055]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439             



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439